UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-6323


KEVIN LOU ENGLISH,

                Plaintiff – Appellant,

          v.

TRACY JOHNS; ANDRE TAYLOR; KAREN PAYNTER; DR. KAREN
STEINOUR; NICOLE WEAVER; K. MCKOY; MS. J. WALKER; L. GOODE;
MR. TRUE; H. CANDELARIO; J. TILLEY; R. ELSEA; J. GODWIN,

                Defendants – Appellees,

          and

NANCY WEAVER,

                Defendant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
Chief District Judge. (5:11-ct-03206-D)


Submitted:   August 21, 2014                 Decided:   August 27, 2014


Before WILKINSON, MOTZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kevin Lou English, Appellant Pro Se. Jennifer Dee Dannels,
FEDERAL MEDICAL CENTER, Butner, North Carolina; Kimberly Ann
Moore, OFFICE OF THE UNITED    STATES   ATTORNEY,   Raleigh,   North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Kevin Lou English appeals the district court’s order

denying relief on his complaint filed pursuant to Bivens v. Six

Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388

(1971).     We have reviewed the record and find no reversible

error.     Accordingly, although we grant leave to proceed in forma

pauperis,    we    affirm   for   the   reasons     stated    by    the   district

court.     English v. Johns, No. 5:11-ct-03206-D (E.D.N.C. Feb. 11,

2014).     We dispense with oral argument because the facts and

legal    contentions      are   adequately    presented      in    the    materials

before this       court   and   argument    would   not   aid     the    decisional

process.

                                                                           AFFIRMED




                                        3